DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
The use of the terms “WiFi”, “Bluetooth”, “Zigbee” which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.	
Claim Objections
Claim 1 is objected to because of the following informality:
In Claim 1, “displaying the whether the” should read “displaying whether the”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“blood pressure interface” in Claims 8-9
“measurement unit” in Claims 8-10
“display/control unit” in Claims 8-10 and 14
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 8 recites the limitation "the blood pressure" in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the basis" in line 11. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the inaccuracy value" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the mobile system" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the inaccuracy value" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claims 8-10 and 14 recite the limitation “display/control unit”. This term is indefinite because it is unclear whether it is both a display and a control unit, either one of a display or control unit, or only one of a display or control unit. 
Claim 9 recites the limitation “blood pressure interface and/or measurement unit” in lines 2-3. This term is indefinite because it is unclear whether it is both blood pressure interface and measurement unit, either one of blood pressure interface or measurement unit, or only one of blood pressure interface or measurement unit.
Claim 10 recites the limitation “such as” in line 2. The phrase “such as” renders the claim indefinite because it is unclear whether the limitation following the phrase are part of the claimed invention. See MPEP 2173.05(d).
The dependent claims 9-14 inherit but do not remedy the deficiencies of Claim 8.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Independent Claim 1 recites:
determining an inaccuracy range of the measured blood pressure; 
determining whether the person is in a cardiovascular risk category based on the measured blood pressure and the inaccuracy range.
Independent Claim 8 recites:
the measurement unit is to determine an inaccuracy range of the measured blood pressure, and 
the display/control unit is to display a cardiovascular risk category of the person on the basis of the measured blood pressure and inaccuracy range.
Independent Claim 15 recites:
determine an inaccuracy range of the measured blood pressure; 
determine whether the person is in a cardiovascular risk category based on the measured blood pressure and the inaccuracy range; and 
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  
“A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018).
The claimed steps of determining recite a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations).  
The step of “determining an inaccuracy range” in independent Claim 1 is a mathematical relationship that can be calculated with the inaccuracy characterization data. Referring to paragraph [0052] of the specification, the inaccuracy range can be computed from an equation, a look-up table that determining whether the person is in a cardiovascular risk category” in independent Claim 1 is based on mathematical relationships within the categorization assessment algorithm. Referring to paragraphs [0059]-[0060] of the specification, cardiovascular risk tables are utilized to compute a risk level in order for classification.
The claimed steps of determining can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
“[T]he ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” MPEP 2106.04(a)(2) III. 
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.

The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for measuring, determining, and displaying merely invoke a computer as a tool.
The data-gathering step (measuring) and the data-output step (displaying) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for measuring, determining, and displaying.
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data for categorization.
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.”  MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III.  The pending claims utilize a computer for measuring, determining, and displaying. The claims do not apply the obtained categorization to a particular machine. Rather, the data is merely output in a post-solution step.
The additional elements are identified as follows: a blood pressure interface unit, a measurement unit, a display/control unit, processor, medium

Applicant’s specification (e.g. paragraph [0048]) which discloses that the processor(s) comprise generic computer components that are configured to perform the generic computer functions (e.g. measuring, determining, and displaying) that are well-understood, routine, and conventional activities previously known to the pertinent industry.
NPL Ramsey (Ramsey, Maynard. "Blood pressure monitoring: automated oscillometric devices." Journal of clinical monitoring 7.1 (1991): 56-67.) discloses a blood pressure monitoring system using a cuff as a measurement unit, a processor, a display, and a microcomputer as a control unit.
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional generic computer components as those claimed. See option III. A. 2. in the Berkheimer memorandum.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the units associated with the steps do not add meaningful limitation to the abstract idea. A computer, processor, memory, or equivalent hardware is merely used as a tool for executing the abstract idea(s). The process claimed does not reflect an improvement in the functioning of the computer. 
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (U.S. Publication No. 2003/0176796) in view of Engel (U.S. Patent No. 6,099,476).
Regarding Claim 1, Lin discloses a method, comprising: 
measuring a blood pressure of a person (measuring at least one blood pressure value with said blood pressure monitor (1); Claim 12); 
determining whether the person is in a cardiovascular risk category based on the measured blood pressure (on the basis of said data and of said blood pressure values, automatically calculating a risk rate (L, M, H, V) for said disease in said blood pressure monitor (1); Claim 12; the blood pressure values are classified in a plurality of categories; Claim 13); and 
displaying the whether the person is in the cardiovascular risk category (displaying said risk rate on a display (9, RR); Claim 12).  
	Lin fails to disclose determining an inaccuracy range of the measured blood pressure and determining whether the person is in a cardiovascular risk category based on the inaccuracy range.
	Engel discloses determining an inaccuracy range of the measured blood pressure (predetermined amount; Column 15 Line 43) and determining whether the person is in a cardiovascular risk category based on the inaccuracy range (If the values are substantially equal or differ by less than a predetermined amount, the electronic blood pressure measurement system 100 can be immediately utilized… If however, the values are different by more than the predetermined amount, the electronic blood pressure measurement system 100 may require calibration prior to use; Column 15 Lines 35-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the inaccuracy range teachings of Engel into those of Lin in order to inform the user of the quality of the measurement with more confidence.

Regarding Claims 2 and 9, Lin fails to disclose prompting to maintain, re-calibrate or replace a blood pressure measurement apparatus used for measuring the blood pressure of the person when the inaccuracy range exceeds a predetermined value.  
Engel discloses prompting to maintain, re-calibrate or replace a blood pressure measurement apparatus used for measuring the blood pressure of the person when the inaccuracy range exceeds a predetermined value (If however, the values are different by more than the predetermined amount, the electronic blood pressure measurement system 100 may require calibration prior to use. Re-calibration may simply require updating the data in the memory of the microprocessor of the controller 114 to reflect the changes in the pressure transducer 110 output caused by use over many cycles of operation. A portion of the display 116 may be utilized to display a calibration indication flag 136, as illustrated in FIGS. 2-4, when calibration is needed. In addition, the controller 114 may be programmed or configured to keep track or maintain a record of the number of blood pressure measurement cycles for which the system has been utilized. Once a certain count has been achieved or exceeded, a flag may displayed on the display 116 indicating that it would be preferable that the system be calibrated; Column 15 Lines 42-57).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the recalibration teachings of Engel into those of Lin in order to regulate the system as needed to obtain the most accurate readings.

Regarding Claim 3, Lin discloses determining whether the person is in a cardiovascular risk category comprises determining whether a predetermined threshold for the cardiovascular risk category is within a range of the measured blood pressure (After the end of this calculation step, a classification of the blood pressure values into three categories, i.e. hypertension grade I, grade II and grade III is made; [0047]).  
Lin fails to disclose the inaccuracy range of the measured blood pressure.
Engel discloses the inaccuracy range of the measured blood pressure (If the values are substantially equal or differ by less than a predetermined amount, the electronic blood pressure measurement system 100 can be immediately utilized… If however, the values are different by more than the predetermined amount, the electronic blood pressure measurement system 100 may require calibration prior to use; Column 15 Lines 35-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the inaccuracy range teachings of Engel into those of Lin in order to inform the user of the quality of the measurement with more confidence.

Regarding Claims 4 and 13, Lin discloses the cardiovascular risk category is a first cardiovascular risk category, the predetermined threshold is a first predetermined threshold, and further comprising determining whether the person is in a second cardiovascular risk category by determining whether a second predetermined threshold for the second cardiovascular risk category is within the range of the measured blood pressure (If the systolic blood pressure is above a first limit of 180 or the diastolic blood pressure is above a first limit of 110, the patient is classified as a hypertension grade III patient. If the systolic blood pressure is above a second limit of 160 or the diastolic blood pressure is above a second limit of 100, the patient is classified as hypertension grade II. If the systolic blood pressure is above a third limit of 140 or the diastolic blood pressure is above a third limit of 90, the patient is classified as hypertension grade I. [0047-0049]).  
Lin fails to disclose the inaccuracy range of the measured blood pressure.
Engel discloses the inaccuracy range of the measured blood pressure (If the values are substantially equal or differ by less than a predetermined amount, the electronic blood pressure measurement system 100 can be immediately utilized… If however, the values are different by more than the predetermined amount, the electronic blood pressure measurement system 100 may require calibration prior to use; Column 15 Lines 35-45).


Regarding Claim 6, Lin fails to disclose wherein the inaccuracy range comprises a predetermined amount above or below the measured blood pressure.  
Egel discloses wherein the inaccuracy range comprises a predetermined amount above or below the measured blood pressure (If however, the values are different by more than the predetermined amount, the electronic blood pressure measurement system 100 may require calibration prior to use…Once a certain count has been achieved or exceeded, a flag may displayed on the display 116 indicating that it would be preferable that the system be calibrated; Column 15 Lines 42-57).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the inaccuracy teachings of Engel into those of Lin in order to obtain the most accurate readings.

Regarding Claim 8, Lin discloses an apparatus (blood pressure monitor 1), comprising: 
a blood pressure interface (measuring unit 2) unit; 	
a measurement unit (calculating unit 8) coupled to the blood pressure interface unit (FIG. 4 shows a schematic representation of several parts of the blood pressure monitor 1 according to the present invention. The parts shown in FIG. 4 are not necessarily formed as separate physical parts. They are separate operational parts, which may be implemented within one and the same microprocessor; [0058]; Figure 4); and 
a display/control unit (display 9) in communication with the measurement unit (FIG. 4 shows a schematic representation of several parts of the blood pressure monitor 1 according to the present invention. The parts shown in FIG. 4 are not necessarily formed as separate physical parts. They are separate operational parts, which may be implemented within one and the same microprocessor; [0058]; Figure 4), wherein: 
(Blood pressure values S, D are calculated in a measuring unit 2 to which the cuff 3 is coupled; [0058]), and 
the display/control unit is to display a cardiovascular risk category of the person on the basis of the measured blood pressure ([0051-0053]; Figures 1, 5).
Lin fails to disclose that the measurement unit is to determine an inaccuracy range of the measured blood pressure, and the display/control unit is to display a cardiovascular risk category of the person on the basis of the inaccuracy range.
Engel discloses that the measurement unit is to determine an inaccuracy range of the measured blood pressure (predetermined amount; Column 15 Line 43), and the display/control unit is to display a cardiovascular risk category of the person on the basis of the inaccuracy range (If the values are substantially equal or differ by less than a predetermined amount, the electronic blood pressure measurement system 100 can be immediately utilized… If however, the values are different by more than the predetermined amount, the electronic blood pressure measurement system 100 may require calibration prior to use; Column 15 Lines 35-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the inaccuracy range teachings of Engel into those of Lin in order to inform the user of the quality of the measurement with more confidence.

Regarding Claim 12, Lin discloses wherein the apparatus is to determine whether the person is in the cardiovascular risk category based on whether a predetermined threshold for the cardiovascular risk category is within the range of the measured blood pressure (After the end of this calculation step, a classification of the blood pressure values into three categories, i.e. hypertension grade I, grade II and grade III is made; [0047]).  
Lin fails to disclose the inaccuracy range of the measured blood pressure.
Engel discloses the inaccuracy range of the measured blood pressure (If the values are substantially equal or differ by less than a predetermined amount, the electronic blood pressure measurement system 100 can be immediately utilized… If however, the values are different by more than the predetermined amount, the electronic blood pressure measurement system 100 may require calibration prior to use; Column 15 Lines 35-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the inaccuracy range teachings of Engel into those of Lin in order to inform the user of the quality of the measurement with more confidence.

Claims 5, 7, 10-11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Engel as applied to claims 1, 8, and 15 above, and further in view of Addison et al (U.S. Publication No. 2011/0071406).
Regarding Claims 5 and 18, Lin and Engel fail to disclose wherein the inaccuracy range comprises a predetermined percentage of confidence.
Addison discloses that the inaccuracy range comprises a predetermined percentage of confidence (This information may include a percentage to indicate the confidence measure 550, such as 95%; [0096]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the inaccuracy range teachings of Addison into those of Lin and Engel in order to inform the user of the quality of the measurement with more confidence (Addison [0096]).

Regarding Claim 7, Lin and Engel fail to disclose wherein the inaccuracy range comprises a statistical measure.
Addison discloses wherein the inaccuracy range comprises a statistical measure (variability 560 (e.g., the variance or the standard deviation of the characteristic respiration rate); [0096]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the inaccuracy range teachings of Addison into those of Lin and Engel in order to inform the user of the quality of the measurement with more confidence (Addison [0096]).


Addison discloses wherein the display/control unit comprises a mobile system such as a tablet computing device or mobile phone (one or more display devices (e.g., monitor, PDA, mobile phone, any other suitable display device, or any combination thereof) [0065]; It will be understood that system 400 may be incorporated into system 10 (FIGS. 1 and 2) in which, for example, input signal generator 410 may be implemented as parts of sensor 12 and monitor 14 and processor 412 may be implemented as part of monitor 14 [0066]) or smart phone, with communication to the measurement unit via direct cable or by wireless means (Monitor 14 may be communicatively coupled to multi-parameter patient monitor 26 via a cable 32 or 34 that is coupled to a sensor input port or a digital communications port, respectively and/or may communicate wirelessly (not shown) [0035]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the inaccuracy range teachings of Addison into those of Lin and Engel in order to provide the user with more suitable output devices (Addison [0065]).

Regarding Claim 11, Lin and Engel fail to disclose wherein power is also provided by the mobile system. 
Addison discloses wherein power is also provided by the mobile system (the sensor or sensor array may be connected to and draw its power from monitor 14 as shown [0032]; system 10 may include a calibration device that may be powered by monitor 14; [0074]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the inaccuracy range teachings of Addison into those of Lin and Engel in order to supply the system with power from the main monitor. 

Regarding Claim 15, Lin discloses that the apparatus measures a blood pressure of a person (Blood pressure values S, D are calculated in a measuring unit 2 to which the cuff 3 is coupled; [0058]);
(After the end of this calculation step, a classification of the blood pressure values into three categories, i.e. hypertension grade I, grade II and grade III is made; [0047]); and 
displays whether the person is in the cardiovascular risk category ([0051-0053]; Figures 1, 5).
Lin fails to disclose a non-transitory computer readable medium (CRM) comprising instructions executable by a processor on an apparatus that, when executed, cause the apparatus to: determine an inaccuracy range of the measured blood pressure, and determines whether the person is in a cardiovascular risk category based on the inaccuracy range.
Engel discloses an apparatus that determines an inaccuracy range of the measured blood pressure (predetermined amount; Column 15 Line 43), and determines whether the person is in a cardiovascular risk category based on the inaccuracy range (If the values are substantially equal or differ by less than a predetermined amount, the electronic blood pressure measurement system 100 can be immediately utilized… If however, the values are different by more than the predetermined amount, the electronic blood pressure measurement system 100 may require calibration prior to use; Column 15 Lines 35-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the inaccuracy range teachings of Engel into those of Lin in order to inform the user of the quality of the measurement with more confidence.
Lin and Engel fail to disclose a non-transitory computer readable medium (CRM) comprising instructions executable by a processor on an apparatus.
Addison discloses a non-transitory computer readable medium (CRM) (RAM 54 and RAM 502) comprising instructions executable by a processor on an apparatus that, when executed (This information may be data or may take the form of computer-executable instructions, such as software applications, that cause the microprocessor to perform certain functions and/or computer-implemented methods [0042]), cause the apparatus to: 
determine an inaccuracy range of the measured blood pressure (one or more confidence measure(s) 550 and related CM option 553, and variability 560 (e.g., the variance or the standard deviation of the characteristic respiration rate)… It will be understood that display 500 or multiparameter patient monitor 26 may be configured to display any other suitable information related to one or more patient physiological parameters and their characteristic values, including but not limited to, CNIBP curve 810, a confidence associated with characteristic blood pressure BP, and graphical, numerical, or historical representations of initial blood pressure BP, characteristic blood pressure BP [0096]; Figure 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the CRM teachings of Addison into those of Lin and Engel in order to provide another medium for the blood pressure monitoring system.

Regarding Claim 16, Lin discloses wherein the apparatus is to determine whether the person is in the cardiovascular risk category based on whether a predetermined threshold for the cardiovascular risk category is within the range of the measured blood pressure (After the end of this calculation step, a classification of the blood pressure values into three categories, i.e. hypertension grade I, grade II and grade III is made; [0047]).  
Lin fails to disclose the inaccuracy range of the measured blood pressure.
Engel discloses the inaccuracy range of the measured blood pressure (If the values are substantially equal or differ by less than a predetermined amount, the electronic blood pressure measurement system 100 can be immediately utilized… If however, the values are different by more than the predetermined amount, the electronic blood pressure measurement system 100 may require calibration prior to use; Column 15 Lines 35-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the inaccuracy range teachings of Engel into those of Lin in order to inform the user of the quality of the measurement with more confidence.

Regarding Claims 4 and 13, Lin discloses the cardiovascular risk category is a first cardiovascular risk category, the predetermined threshold is a first predetermined threshold, and further comprising determining whether the person is in a second cardiovascular risk category by determining whether a second predetermined threshold for the second cardiovascular risk category is within the range of the (If the systolic blood pressure is above a first limit of 180 or the diastolic blood pressure is above a first limit of 110, the patient is classified as a hypertension grade III patient. If the systolic blood pressure is above a second limit of 160 or the diastolic blood pressure is above a second limit of 100, the patient is classified as hypertension grade II. If the systolic blood pressure is above a third limit of 140 or the diastolic blood pressure is above a third limit of 90, the patient is classified as hypertension grade I. [0047-0049]).  
Lin fails to disclose the inaccuracy range of the measured blood pressure.
Engel discloses the inaccuracy range of the measured blood pressure (If the values are substantially equal or differ by less than a predetermined amount, the electronic blood pressure measurement system 100 can be immediately utilized… If however, the values are different by more than the predetermined amount, the electronic blood pressure measurement system 100 may require calibration prior to use; Column 15 Lines 35-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the inaccuracy range teachings of Engel into those of Lin in order to inform the user of the quality of the measurement with more confidence.

Regarding Claim 19, Lin fails to disclose wherein the inaccuracy range comprises a predetermined amount above or below the measured blood pressure.  
Egel discloses wherein the inaccuracy range comprises a predetermined amount above or below the measured blood pressure (If however, the values are different by more than the predetermined amount, the electronic blood pressure measurement system 100 may require calibration prior to use…Once a certain count has been achieved or exceeded, a flag may displayed on the display 116 indicating that it would be preferable that the system be calibrated; Column 15 Lines 42-57).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the inaccuracy teachings of Engel into those of Lin in order to obtain the most accurate readings.


Addison discloses wherein the predetermined amount above or below is one standard deviation.
(one or more confidence measure(s) 550 and related CM option 553, and variability 560 (e.g., the variance or the standard deviation of the characteristic respiration rate)…Further, this information may include an estimated standard deviation of the measured breaths per minute as compared to an average number of breaths per minute such as 1, 2, or 3 standard deviations; [0096]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the inaccuracy range teachings of Addison into those of Lin and Engel in order to inform the user of the quality of the measurement with more confidence (Addison [0096]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lin and Engel as applied to claim 8 above, and further in view of McNair (U.S. Publication No. 2012/0095300) and Bechtel (U.S. Publication No. 2017/0303835).
Regarding Claim 14, Lin and Engel fail to disclose wherein the display/control unit is to display the cardiovascular risk category using a color or pattern, and is to display the inaccuracy value using a variable box fill amount.  
McNair discloses wherein the display/control unit is to display the cardiovascular risk category using a color or pattern (These categories may be words or terms, numbers (such as “low risk”, “intermediate risk”, “high risk”, “very high risk” or 1 to 4), colors (such as a heat-map display comprised of red, orange, yellow, and green shading of PPOD values), a system of categorizing, or other appropriate information display system. In addition, the categories may be discrete. Such as choosing one of four colors, or they may be continuous; [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the color teachings of McNair into those of Lin and Engel in order to easily inform the user of the classification.
Lin, Engel, and McNair fail to disclose wherein the display/control unit displays the inaccuracy value using a variable box fill amount.  
(quality value) using a variable box fill amount (The bar graph can include two or more bars to indicate the quality value. For example, the bar graph can include 2 bars, 3 bars, 4 bars, 5 bars, 6 bars, 7 bars, 8 bars, 9 bars, 10 bars (FIG. 4C), or more bars. Each bar in the bar graph represents a range of quality values. The ranges represented by each of the bars can be the same or different; [0076]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the box fill teachings of Bechtel into those of Lin, Engel, and McNair in order to visually inform the user of the quality of the measurement.
All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combinations would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791